Citation Nr: 1722954	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected schizophrenia.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected schizophrenia.

3.  Entitlement to service connection for residuals of prostate cancer, to include as secondary to herbicide exposure and/or contaminated water at Camp Lejeune. 


REPRESENTATION

Veteran represented by:	John Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from December 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the issues have been rephrased to better reflect all theories of service connection entitlement raised by the Veteran.  See generally Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).

The Board observes that recently, after issuance of pertinent rating decisions, notices of disagreement and statements of the case, the issues of entitlement to service connection for kidney disease and substance abuse, entitlement to an increased rating for pes planus in excess of 30 percent, entitlement to special monthly compensation based on the need for aid and attendance or housebound status and entitlement to earlier effective dates for the grant of service connection for pes planus and schizophrenia as well as for the grant of educational benefits under 38 U.S.C.A. § Chapter 35 benefits were included in VA Form 9's which were received less than one month prior to the date of this decision.  The above-referenced issues have been properly appealed, but have not been certified for appellate review.  Due to the recent nature of the appeals, the Board is unsure that all applicable development has been conducted by the RO.  Consequently, the Board will not accept jurisdiction over those issues at this time.  They will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran is seeking service connection for hypertension, erectile dysfunction, and residuals of prostate cancer.  He contends that his conditions are etiologically linked to his active duty service or to his service-connected schizophrenia.

In November 2012, a private physician, Dr. P. G., conducted an evaluation of the Veteran's disabilities.  The Veteran reported that he sought treatment for his schizophrenia from a VA medical center (VAMC) in 1976.  The Veteran reported that he was prescribed "horrible medicines," such as Haldol and Thorazine, which were "hard on [his] whole body."  The Veteran stated that these medications affected his sex life at the age of 27.

Dr. P. G. noted that he believed the Veteran's mental disorder began while he was in service.  He indicated that some of the medications used to treat the Veteran while in service are notorious for causing extrapyramidal adverse effects, such as neuroleptic malignant syndrome which consist of severe extrapyramidal effects and autonomic dysfunction such as hypertension.  Dr. P. G. added that some of the medications that were used to treat the Veteran could cause the development of a metabolic syndrome, which could result in dyslipidemia and hypertension.

The Board notes that the Veteran has not been provided with VA examinations to determine if his hypertension and erectile dysfunction are etiologically linked to active duty or to a service-connected disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

As there is evidence of current disabilities and some evidence of a link to a service connected disability, the Board finds that the Veteran should be afforded VA examinations to determine if his hypertension and erectile dysfunction are etiologically linked to active duty or to a service connected disability.

As to the claim for entitlement to service connection for residuals of prostate cancer, following the most recent Supplemental Statement of the Case (SSOC), issued in June 2015, a September 2015 VA medical opinion was issued regarding the Veteran's exposure to water contamination while stationed at Camp Lejeune.  An SSOC must be furnished to the Veteran and his representative when additional pertinent evidence is received after the most recent SSOC.  38 C.F.R. §§ 19.31, 19.37.  As this record is pertinent to the issue of whether the Veteran's prostate cancer was due to exposure to contaminated water at Camp Lejeune, a remand for consideration of this evidence and issuance of a new SSOC is required.

While on remand, updated treatment records must be obtained, to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Issue an SSOC as to the issue of entitlement to service connection for residuals of prostate cancer, to include as secondary to herbicide exposure and/or contaminated water at Camp Lejeune, that includes consideration of the September 2015 VA medical opinion and any other evidence that has been received since the June 2015 SSOC.

3.  Schedule the Veteran for a VA examination for his hypertension, with an appropriate expert, to determine the likely nature and etiology of the Veteran's hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished. 

Based on a review of the Veteran's claims file, the results of his physical examination, and the Veteran's statements regarding the development and treatment of his hypertension, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed

The VA examiner is also requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is either (1) secondary to, or (2) aggravated by the Veteran's service-connected schizophrenia.

Specifically, the examiner is requested to address the medical opinion offered by Dr. P. G., opining that the Veteran's hypertension could have been caused by medications prescribed to treat the Veteran's service-connected schizophrenia.

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA examination for his erectile dysfunction, with an appropriate expert, to determine the likely nature and etiology of the Veteran's erectile dysfunction.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished. 

Based on a review of the Veteran's claims file, the results of his physical examination, and the Veteran's statements regarding the development and treatment of his erectile dysfunction, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed

The VA examiner is also requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is either (1) secondary to, or (2) aggravated by the Veteran's service-connected schizophrenia.

Specifically, the examiner is requested to address the Veteran's contentions that medications used to treat his service-connected schizophrenia caused sexual problems, leading to his erectile dysfunction.  The examiner should also address the medical evidence offered by Dr. P. G., stating that the medications used to treat the Veteran while in service were known to cause extrapyramidal adverse effects.

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing the above to the extent possible, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




